  Case 19-10214 Doc              351 Filed 01/28/20 Entered               01/28/20 15:38:49
               Desc             Main Document            Page              1 of 5


                           UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF VERMONT

IN RE:                                                      )
                                                            )
HERMITAGE INN REAL ESTATE                                   )       Case No. 19-10214-cab
HOLDING COMPANY, LLC, et al.                                )       (Jointly Administered)
                                                            )       Chapter 7 cases
                                              Debtors.      )


                       BERKSHIRE BANK LIMITED OBJECTION TO

STIPULATION AND CONSENT ORDER BETWEEN BARNSTORMER SUMMIT LIFT
  LLC AND RAYMOND J. OBUCHOWSKI, TRUSTEE, REGARDING TRUSTEE’S
 MOTION FOR ENTRY OF AN ORDER APPROVING A PROPOSED SALE OF THE
    DOPPLEMAYR BARNSTORMER 6-CLD CHAIR LIFT AND ASSOCIATED
EQUIPMENT LOCATED IN WILMINGTON, VERMONT, PURSUANT TO 11 U.S.C. §
     363(F) AND (II) APPROVING THE TERMS AND CONDITIONS OF SALE
                INCLUDING “CARVE OUT” FOR THE ESTATE




         NOW COMES Berkshire Bank (“Berkshire”), by and through its attorneys, Elizabeth A.

Glynn, Esq. and Paul F. O’Donnell, III, Esq., and submits this Limited Objection to the

Stipulation and Consent Order Between Barnstormer Summit Lift LLC and Raymond J.

Obuchowski, Trustee, Regarding Trustee’s Motion for Entry of an Order Approving a Proposed

Sale of the Dopplemayr Barnstormer 6-CLD Chair Lift and Associated Equipment Located in

Wilmington Vermont, pursuant to 11 U.S.C. § 363(f) and (ii) Approving the Terms and

Conditions of Sale Including “Carve Out” for the Benefit of the Estate (Doc # 338) (the

“Barnstormer Lender Stipulation”).

         Specifically, Berkshire objects to paragraph 5 of the Barnstormer Lender Stipulation that

provides “In the event there is a Buyer other than the Stalking Horse Buyer under the Stalking

Horse APA as defined in the Lift Sale Motion, Barnstormer must approve the Buyer and terms
    Case 19-10214 Doc               351 Filed 01/28/20 Entered                      01/28/20 15:38:49
                 Desc              Main Document            Page                     2 of 5


and price for the sale.” Berkshire submits that the Barnstormer lender should not be granted such

broad veto rights over any such sale for the reasons set forth herein.

                                                  BACKGROUND

         1.      Raymond J. Obuchowski, the Chapter 7 Trustee (the “Trustee”) for Hermitage Inn

Real Estate Holding Company, LLC (“HIREHC”) and Hermitage Club, LLC (the “Club”) has

filed Motions to sell certain real estate and other property of the Debtors (Doc. # 324), and to sell

the so-called Barnstormer Lift (Doc. #325) (the “Motions to Sell”). The proposed buyers under

the Motions to Sell are different parties. As both the real property sale and the lift sale will not

generate sufficient proceeds to pay the secured creditors holding first liens on those assets, the

Trustee negotiated stipulations and carve-outs with both secured creditors, Berkshire and the

Barnstormer Summit Lift LLC lender (the “Barnstormer Lender”). The Berkshire Stipulation

(Doc. #337) and the Barnstormer Lender Stipulation (Doc. # 338) were filed on January 26,

2020.1

         2.      The Berkshire Stipulation and the Barnstormer Lender Stipulation contain

relatively standard provisions regarding the carve-out the Trustee negotiated for the benefit of

the estate, and that each secured creditor consented to the terms and conditions of the stalking

horse transaction that was the subject of their particular Motion to Sell. In the Motions to Sell,

the Trustee is seeking to set up bid procedures, including the deadlines for potential bidders to

submit Qualified Bids in order to participate in the asset sales at Auction. The Motions to Sell

also propose how the assets will be sold at auction and how they may be sold under a joint bid

for both sets of assets. Capitalized terms used herein but not otherwise defined are as defined in

the Motions to Sell.


1
 The Court entered Orders approving the Barnstormer Lender Stipulation and the Berkshire Stipulation on January
27, 2020 (Doc. # 341 and Doc. # 344, respectively).


                                                       2
#59626607.2
  Case 19-10214 Doc              351 Filed 01/28/20 Entered                 01/28/20 15:38:49
               Desc             Main Document            Page                3 of 5


       3.      Both Berkshire and Barnstormer Lender have negotiated with the Trustee to have

a role in determining whether a potential bidder has submitted a Qualified Bid. Given that each

proposed sale is for cash consideration and for less than is owned each respective first lien

creditor, these provisions are standard. However, once a potential bidder has submitted a

Qualified Bid that has been approved by the Trustee and the Barnstormer Lender (or Berkshire

as appropriate), the Barnstormer Lender should no longer have approval rights over the “Buyer,

terms and price for sale” which is what the Barnstormer Lender Stipulation provides in

paragraph 5. If a potential bidder submits a Qualified Bid and submits at the auction what is

determined by the Trustee to be the highest and best bid for the asset, the Barnstormer Lender

should not have approval rights over who that Buyer is, or what the terms are or what the sale

price is. This is especially true if there is a potential bidder that submits a Qualified Bid for both

the real estate assets and the Barnstormer Lift as contemplated in the Motions to Sell. If a bidder

submits a Qualified Bid for both sets of assets, which pursuant to the Motions to Sell must be on

the same terms and conditions (including price) as is set forth in the Sale Motions with respect to

each individual sale, and such bidder submits at the Auction what the Trustee determines to be

the highest and best bid, then the Trustee must be able to accept that bid and seek approval for

that sale without having to obtain the consent of the Barnstormer Lender at that point. The

Barnstormer Lender can still object to such a sale at the Sale Hearing if for some reason the

Barnstormer Lender disagrees with such sale, but it should not have veto rights at that time.

       4.      The Stipulation between Berkshire and the Trustee provides as follows with

regard to this issue: “In the event there is a buyer other than the Stalking Horse Buyer under the

Stalking Horse REPSA as defined in the Motion to Sell, to participate in the bidding process for

the Sale Property and attend the Auction, a bidder must submit what is determined by the




                                                  3
#59626607.2
  Case 19-10214 Doc              351 Filed 01/28/20 Entered                  01/28/20 15:38:49
               Desc             Main Document            Page                 4 of 5


Trustee, with the consent of Berkshire Bank, to be a “Qualified Bid” as defined in the Motion to

Sell. Berkshire submits that the Barnstormer Lender should be granted similar rights to those

granted Berkshire, but not more. Granting Berkshire the same rights as the Barnstormer Lender

will not work, as each party will then have veto rights over a potential joint sale. If a potential

bidder submits a Qualified Bid for a joint sale of the assets (which as noted must be on the same

terms and conditions as the individual sales) and submits a bid at Auction that provides for a

greater benefit to the estate (more net proceeds to be paid to each secured lender, and a greater

carve-out to the estate), then neither secured lender should be able to veto the sale at that point.

                                          CONCLUSION

       Berkshire Bank respectfully requests that the Court modify the terms of Stipulation

between the Trustee and the Barnstormer Lender as appropriate to address the limited objection

raised herein.

Dated: January 28, 2020.

                                               BERKSHIRE BANK

                                               By its attorneys

                                               By:           /s/
                                               Elizabeth A. Glynn, Esq.
                                               Ryan, Smith & Carbine, Ltd.
                                               PO Box 310
                                               Rutland, Vermont 05702-0310
                                               (802) 786-1065
                                               eag@rsclaw.com

                                               and

                                               By:             /s/
                                               Paul F. O’Donnell, III
                                               Hinckley, Allen & Snyder LLP
                                               28 State Street
                                               Boston, Massachusetts 02109
                                               (617) 378-4182
                                               podonnell@hinckleyallen.com


                                                  4
#59626607.2
  Case 19-10214 Doc             351 Filed 01/28/20 Entered                 01/28/20 15:38:49
               Desc            Main Document            Page                5 of 5




                                 CERTIFICATE OF SERVICE
       I, Paul F. O’Donnell, III, hereby certify that on this 28th day of January, 2020, I caused to
be served a copy of the Berkshire Bank Limited Objection to the Stipulation and Consent Order
Between Barnstormer Summit Lift LLC and Raymond J. Obuchowski, Trustee, Regarding
Trustee’s Motion for Entry of an Order Approving a Proposed Sale of the Dopplemayr
Barnstormer 6-CLD Chair Lift and Associated Equipment Located in Wilmington Vermont,
pursuant to 11 U.S.C. § 363(f) and (ii) Approving the Terms and Conditions of Sale Including
“Carve Out” for the Benefit of the Estate filed herewith to be served by this Court’s CM/ECF
System.

                                                      /s/ Paul F. O’Donnell, III
                                                      Paul F. O’Donnell, III




                                                 5
#59626607.2
